Citation Nr: 0111084	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  99-17 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty for more than 27 years when 
he retired in April 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In an April 1999 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for anxiety and situational reaction.  



FINDINGS OF FACT

1.  In an unappealed rating decision dated in November 1990, 
the RO denied service connection for anxiety and situational 
reaction.

2.  The evidence submitted subsequent to the November 1990 RO 
decision that denied service connection for anxiety and 
situational reaction is so significant that it must be 
considered in order to fairly decide the merits of this 
claim.


CONCLUSION OF LAW

New and material evidence having been received, the claim of 
entitlement to service connection for anxiety and situational 
reaction is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record at the time of the November 
1990 rating decision which denied service connection for 
anxiety and situational reaction is set out below.  

A clinical record dated in March 1968 includes the notation 
that the veteran continued to have problems with worry and 
nerves.  He was basically stable and had insight into the 
problem.  He was going to be transferred to Turkey in June 
and it was opined that the veteran's difficulties would 
resolve at that time.  The impression was mild anxiety 
secondary to job.  The veteran was prescribed Librium.  Three 
weeks later, the veteran returned to the clinic.  He reported 
he was much improved at that time and that the Librium gave 
excellent relief.  

In the report of a periodic examination which was conducted 
in November 1968, it was noted that the veteran had anxiety 
and worry with his previous job.  He desired to be retrained.  
It was also noted that the veteran had had frequent 
nightmares as a child but none as an adult.  

In March 1969, it was reported that the veteran did not like 
his job as it made him nervous.  He desired an evaluation in 
order to be assigned to other duties.  A separate clinical 
record dated in the same month noted the presence of 
situational reaction.  

In April 1969, it was noted that the veteran was mildly to 
moderately depressed but not anxious.  

In November 1970 it was reported that the veteran was on 
Librium due to job tension.  He was being cross-trained and 
doing well but the nervousness was returning and affecting 
his duties.  

A December 1970 clinical record includes the notation that 
the veteran had been on Librium or Elavil since 1968 for 
nervous tension.  

In the report of a service examination conducted in December 
1974, it was noted that the veteran had situational reaction 
which had been treated.  On the Report of Medical History 
portion of the examination, the veteran indicated that he had 
or had had nervous trouble as well as depression or excessive 
worry.  

On a Report of Medical History completed by the veteran in 
May 1979, he indicated that he had or had had nervous 
trouble.  

Clinical examination of the veteran's psychiatric status was 
normal at the time of the February 1986 separation 
examination.  

A VA psychiatric examination was conducted in July 1990.  The 
veteran's past medical records were not available for the 
examiner to review.  It was noted that the veteran was a 
fairly good historian.  He veteran reported that in 
approximately 1968 he began to experience anxiety.  He 
indicated that he was treated with Librium which helped 
"quite a bit."  The medication was eventually tapered off 
after several years.  He indicated that he had not had any 
problems since that time and felt in many ways as if he were 
doing much better now.  He stated that he had occasional 
depression but "nothing like it was in the late 60's and 
early 70's."  The diagnosis was generalized anxiety disorder 
by history.  

In November 1990, the RO denied, in pertinent part, service 
connection for anxiety and situational reaction.  The RO 
found that while situational reaction and anxiety were noted 
in service, the condition resolved without chronic residuals.  
The veteran was informed of the rating decision and of his 
procedural and appellate rights via correspondence dated in 
January 1991.  The veteran did not appeal the denial of 
service connection for anxiety and situational reaction in 
the November 1990 rating decision.  The decision became final 
in January 1992.  



The evidence added to the record subsequent to the November 
1990 rating decision is set out below.  

Duplicate service medical records were submitted by the 
veteran.  

VA outpatient treatment records not pertinent to the issue on 
appeal were submitted.  

The transcript of a February 2001 travel Board hearing has 
been associated with the claims file.  The veteran's 
representative testified that the veteran sought to minimize 
the presence of his mental disorder during active duty in 
order to protect the high security clearance he had.  The 
veteran testified that his mental problems began around 1961 
or 1962 while he was stationed in England.  He finally sought 
treatment while on active duty in Turkey and was prescribed 
Librium.  He indicated he was eventually weaned from the 
Librium but still experienced panic attacks.  He also took 
some over the counter medication for nervousness.  

The front page of an OHA Psychiatric Review Technique Form 
was submitted at the time of the February 2001 travel Board 
hearing.  Affective disorders and anxiety related disorders 
were found to be present.  

Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

Analysis

The claim was originally denied by the RO in November 1990 as 
it was determined that situational reaction and anxiety were 
present during active duty but resolved without any chronic 
residuals.  The Board finds that the front page of an OHA 
Psychiatric Review Technique Form constitutes new and 
material evidence as it demonstrates that the veteran 
currently has affective and anxiety related disorders.  This 
material is significant in that it demonstrates the current 
existence of mental disorders.  This evidence was not of 
record at the time of the November 1990 rating decision.  

The Board finds evidence which was submitted subsequent to 
the November 1990 rating decision bears directly and 
substantially upon the specific matter under consideration; 
is not cumulative or duplicative and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The veteran has submitted new and material 
evidence to reopen the claim of entitlement to service 
connection for anxiety and situational reaction.  38 C.F.R. 
§ 3.156.  

The Board finds that additional evidentiary development is 
required prior to adjudicating the reopened claim for service 
connection for a psychiatric disability.  This development is 
addressed in the remand portion of this decision.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric 
disability is reopened; to that extent only the appeal is 
granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran has claimed entitlement to service connection for 
a psychiatric disability, including anxiety reaction and 
situational stress.  Associated with the claims file is 
evidence of the current presence of affective disorders and 
anxiety related disorders which the veteran has alleged were 
incurred during active duty.  The Veterans Claims Assistance 
Act of 2000 provides that in the case of a claim for 
disability compensation, the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  38 U.S.C. § 5103A(d)(1).  
The Board finds an examination and opinion are required in 
order to determine if the currently existing mental disorders 
were incurred in or aggravated by active duty. 

Therefore, for these reasons, a remand is required.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for anxiety and 
situational reaction.  After securing and 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports  (see Hearing Transcript, 7).  

The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should arrange for a VA 
psychiatric examination for the purpose of 
ascertaining the nature and etiology of 
any mental disorder found on examination.  
The claims file and a separate copy of 
this remand must be reviewed by the 
examiner prior to completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact reviewed in conjunction 
with the examination.

Any indicated testing should be 
accomplished, a written interpretation of 
which should be associated with the claims 
file.  

The examiner is requested to identify 
whether the veteran currently has a mental 
disorder.  If any mental disorder is 
found, the examiner must provide an 
opinion as to whether it is as likely as 
not that the specific disorder is causally 
related to service.  The examiner should 
provide a rationale for the opinions 
provided.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed to the extent possible.  In 
particular, the RO should review the 
requested examination and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and, if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for a psychiatric disability on 
a de novo basis.  

If any benefit sought on appeal remains denied, the appellant 
and the appellant's representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	Mary Sabulsky
	Member, Board of Veterans' Appeals



 



